.




          OFFICE       OF   THE   ATTORNEY       GENERAL        OF TEXAS

                                       AUSTIN




    Honorable Joa Kuaoohlk
    co~~lwio~r,         ~cuuw     or   m+0r     st0tiOti00
    Austin,    T0x.w

    Dur   blk. imu0hlk:




                                                             ttar 0f~Augwt U,
                                                              ln ntJpeot to the




                   "Dou the phrwo, l*~llulva                  of md.rlteMnoe
          writ,+    ‘~tn th     m~8t    •W~UOO       or   .000ti0n   i   0r
          o a ta
               la w
                  lmp t~8a owork
                              h                  iroll the Prwalllag
          waga Law, when mai4 w*                la don. umdor oontnot7-
RonOmble Joe Kunschlk, Pege Z

          Section 1 of Artlolo 5159a, Vernon's Annotated
Clrll statfitee, reads as r0iim:

           *Not leaa than the general prevailing rata
     or per diem wage8 ror work or a similar charao-
     ter In the looallty in which the work 1s per-
     foxmod, and not less than the general prorailing
     rate or per diem wagas r0r legal holiday and
     orertlma work, shall bo paid to all laborera,
     workmen and meohanlos eaaployad by or on behaLf
     of the State or Texae, or by or on behalf of
     any county, olty and oowt~,    olty, tom, dl8-
     trlot or other wlltloal 8&dlrlslon.of     thm
     State, engaged in tlio oomtruotion   or pub110
     uorka. exoluslre of malntenanoo work. Laborers,
     workmen, and meohanloa smployod by contractors
     or subo&tractors in the &&xtloh      of any OOLI-
     traot or oontracts for pabllo workm with tha
     Stats, or any orrioer or publfo body thereor,
     or in the execution ot any oontnot or ooiitraots
     ror public works, with any oounty, olty and
     aounty,' city, town, dlatrlot or other polltl-
     oal mabdlrlalon or thl8  State, or any oiiloer
     or public body thereof, ahall be boamad to k
     employed upon pub110 works." (undaxWorl.n,g oumj

          mlntsnanca work 1s oxpnu~      ompt   fmm the
general premalllw wage requlromwt   at th   stateio, The
language above quoted la oleu an4 lxpllolt to thla effoot,
and thorn oan be no doubt aa to thla lxooption,

          Iwr la there a&y'&abt  that the removal of a
ooat0r old paint rr08 a prevlowly   oonrtruotod oltr bridge
and tbs rrpalnting 6i 8w0 OOP~ within the oatcytow 0r
~~lntonanoo r~*.~~ am thom worda are mod in Sootion 1
or Article 5159a., lwe  q uo ted.

          *Otis and Fhramoa, ?lrst Sirlea, Vol 5, eon-
talnm the ?ollowing dleouaslon or the word wmalntenance"
on Pm   458s:

           -The ~malntananoe* of a atreot wlthln the
    .'ranlngof an ordlnanoe providing ror the ra-
     oonstruotl6n      and fialntenanoa of a stnet for a
     prlod   or     years under ema oontraot praotloally
     baa the mime meaning a0 tha word ~yeuPalr,qand
     therefore an ordlnanoo in requlrl~ a&joining
Honorable Joe Kunschlk, Page 3

     owners to pay for the construction and malnten-
     ante 0r a street 1s in violation or St. Lou18 Char-
     ter, art. 6;8 18, providing that the re;;;rto;;
     all streets shall be paid by the city.
      lmalntaln* does not maan to provide or construct,
     but means to keep up, to keep iron change, to
     preserve (Worceat. Dlot.); to hold or keep in
     any particular atate or oondltlon, to keep up
      (Yebat. Dlct.). In Boon v. Dunden, 2,Bxch. 21,
     it was said the verb vto maln+.alrl*slgnliled to
     support.tiat has already been brought ln:o ex-
     istence. 'To repair' means to restore to a sound
     or good state arter decsy, injury, dllapldatlon,
     or partial Cestruotlon. Barber Asphalt Par-Co.
     Y, Hexel, 56 S. w. 449, 451, 155 z'o.391, 4s L.
     FL A. 285."
          The following definition of *malntenanoeW Is given
in the aase of San Francisco & P. s. S. Co. v. SOott, 253
Fed. 854:
          "* i * Now, the operation of a business
    or property lnoludea payment for labor and mat-
    erials which go into the actual operation there-
    of, till8 maintenance meana the upkeep or pre-
    eerfi~ the Oondltlon of the property to be 0~
    erated.  and therefore, In my judgment, lnoludee
    the cost of ordinary repairs necessary and prop
    er from time to time for that purpose. m * l n
    -(undersooringours)
         Words and Phrases, Fourth Series, Vol 2, under
%alntenanoew , on page 612 refers to "malntenance~ as roi-
lowe:
         *In the qbsenoe of any showing that word
    *repairs* has a restricted meaning, in trade
    and comerce, It includes 'malntenanoe palnt-
    lng' of a ship, slnoe the words ~malnt.aln*and
    'malntenanoe' are frequently used in the sense
    of keeping a thing in good condition by means
    or repaln.   E. E. Kelly & Co., v. U. S., 17
Cow. C. P. A. So, 32."
          Finally, the raot that the paint job 1s being
done for a olty under oontract by laborers and workmen
employed and paid by contractors, or b:!subcontraotors
1s lmmaterlal to thle question. pccordlng to the express
Yonorable Joe Kuneohlk, Fafy 4


wording or the statute, such employees are deoued employ-
ed upon public works when the contract for public works
1s with the State, county, city, or political subdlrlslons
thereor, and payment 1s out or public runes. In the pre-
sent Instance, however, %alntenancen not "oonatructlon*
work 1s being oontemplated. Such work does not legally
requlm the prevailing wage soale.
          Trusting that we hare fully answered the ln-
qulrles contained in your letter, we are
                                 Yours very truly
                             ATTORNEY GJCNERALOF TEXAS